The opinion of the court was delivered by
Schroeder, J.:
This is an appeal by the State Auditor from a judgment granting a writ of mandamus in an action brought in Shawnee County by Water District No. 1 of Johnson County, Kansas, against the State Auditor to compel that official to register $20,-000,000 principal amount of water revenue bonds of Water District No. 1 of Johnson County, Kansas, and interest coupons attached thereto.
*2Due to. the urgency and necessity of an early decision, the hearing of the appeal was advanced on our docket upon the request of all parties. An abstract was filed, and the matter was briefed and argued orally to this court.
Upon consideration of thé appeal the court has concluded that the judgment of the lower court, directing the State Auditor to register the issue of Water Revenue Bonds, Series of 1957, of the appellee Water District in the principal amount of $20,000,000, together with interest coupons attached thereto, in the manner provided by law, should be and the same is hereby affirmed.
A formal opinion will be filed when the same is prepared.